DETAILED ACTION
1.	Claims 1-6, 8 are pending in the instant application. 
The claimed benefit of priority date is denied. There is no certified translation of the priority document. The filing date of the instant application is 06/11/2020.
2.			Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 5 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term “figure 1” is indefinite. Claim should be completed as written. Applicants need to insert the data’s from figure 1 to the claim. “Incorporation by reference to a specific figure or table of properties is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table in to the claim. Incorporation by reference is a necessary doctrine, not for applicant’s convenience.”(Ex part Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Int. 1993)) and (see MPEP 2173.05(s)).
3.			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mcgee et al., WO 2017/075340.  Mcgee et al., discloses the instant claimed vlbenazine and crystalline form on paragraphs 8, 97, 105, 112, 120, 128, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Mcgee et al.
4.  Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mittelman et al., WO 2018/067945.  Mittelman et al., discloses the instant claimed vlbenazine and crystalline form on paragraphs 94-145, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Mittelman et al.
5.  Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Langes et al., WO 2018/153632. Langes et al., discloses the instant claimed vlbenazine and crystalline form on pages 4-8, paragraphs 24-51, and page 12, which anticipates the instant compounds.  Therefore, the instant claims are anticipated by Langes et al.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
571-272-4329. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/     
10/06/2021